Citation Nr: 0934853	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-28 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected left 
knee disability.

2.  Entitlement to service connection for a low back 
disability, including as secondary to service-connected left 
knee disability.

3.  Entitlement to service connection for a right wrist 
disability, including as secondary to service-connected left 
knee disability.

4.  Entitlement to service connection for a right ankle 
disability, including as secondary to service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to February 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The Veteran testified before the Board at a videoconference 
hearing in June 2009.  In his hearing testimony, the Veteran 
indicated an intent to file a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
Because the RO has not adjudicated this claim in the first 
instance, it is referred to the RO for appropriate action.

The Board observes that the August 2004 statement of the case 
in this appeal included the issue of entitlement to service 
connection for a left hip disability.  Because the Veteran's 
August 2004 substantive appeal expressly excluded that issue 
from this appeal, it is no longer in appellate status.  The 
Board also observes that an April 2004 notice of disagreement 
initiated an appeal of a February 2004 RO denial of service 
connection for posttraumatic stress disorder (PTSD).  Because 
a March 2005 rating decision granted this claim, it also is 
no longer in appellate status.




FINDINGS OF FACT

1.  The Veteran currently does not have a medically diagnosed 
chronic disability of the right knee.

2.  A low back disability was not manifested during active 
service or for many years thereafter, nor is any current low 
back disability otherwise related to service, including as 
secondary to the Veteran's service-connected left knee 
disability.

3.  A right wrist disability was not manifested during active 
service or for many years thereafter, nor is any current 
right wrist disability otherwise related to service, 
including as secondary to the Veteran's service-connected 
left knee disability.

4.  A right ankle disability was not manifested during active 
service or for many years thereafter, nor is any current 
right ankle disability otherwise related to service, 
including as secondary to the Veteran's service-connected 
left knee disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in active 
service, nor may it be so presumed; it also was not caused or 
aggravated by a service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (2008); 38 C.F.R. § 3.310 
(2005).

2.  A low back disability was not incurred in active service, 
nor may it be so presumed; it also was not caused or 
aggravated by a service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (2008); 38 C.F.R. § 3.310 
(2005).

3.  A right wrist disability was not incurred in active 
service, nor may it be so presumed; it also was not caused or 
aggravated by a service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (2008); 38 C.F.R. § 3.310 
(2005).

4.  A right ankle disability was not incurred in active 
service, nor may it be so presumed; it also was not caused or 
aggravated by a service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (2008); 38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in May 2003, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for disabilities 
of the right knee, low back, right wrist, or right ankle, 
each including as secondary to service-connected left knee 
disability.  Thus, any failure to develop this claim under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in September 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that - except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim - (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd 
sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The 
Veteran has not raised any issue of prejudicial notice error 
in this case.  Accordingly, in light of the Supreme Court's 
recent decision in Sanders, the Board finds that any failure 
to satisfy the duty to notify is not prejudicial.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
May 2003 letter was issued to the appellant and his service 
representative prior to the June 2003 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  Because all of the appellant's claims are being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot.  See Dingess, 19 
Vet. App. at 473.  And any defect in the notices has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file.

The Board notes that, during the Veteran's June 2009 hearing, 
there was a discussion of whether there were additional VA 
treatment records dated more recently than those currently 
associated with the claims file.  In this regard, the Veteran 
was asked directly whether any of his recent VA treatment 
involved doctors presenting etiology opinions regarding his 
disabilities on appeal.  The Veteran responded essentially 
that his recent VA treatment has been focused on considering 
options for symptom relief.  In light of this discussion at 
the hearing, the Board finds that there is no prejudice to 
the Veteran in this case in proceeding with a final decision.  
As discussed in greater detail below, the claims on appeal 
are being denied because the probative evidence shows no 
medical nexus to service or to a service-connected left knee 
disability.  There also is no chronicity of any claimed 
disability for many years following service separation.  
There further is no medical evidence suggesting any chronic 
right knee disability.  The Board finds that there is no 
indication in the record which suggests that the most recent 
VA treatment reports contain pertinent evidence which might 
change the outcome of any issue on appeal.  Therefore, the 
Board finds that no useful purpose would be served by 
remanding this appeal to update VA treatment reports in the 
claims file.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
contended causal relationships between the claimed 
disabilities and active service, including as secondary to a 
service-connected left knee disability.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he suffers from chronic 
disabilities of the right knee, low back, right wrist, and 
right ankle due to active service, including as secondary to 
his service-connected left knee disability.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's main contention is that the claimed 
disabilities on appeal are proximately due to his service-
connected left knee disability.  He has not contended 
expressly that the claimed disabilities on appeal first 
manifested during active service or for many years 
thereafter.  The Board notes, however, that although the 
Veteran is not seeking service connection on a direct basis, 
all theories of entitlement - direct and secondary - must be 
considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 
(Fed. Cir. 1998) (noting that Congress expects the VA "to 
fully and sympathetically develop the Veteran's claim to its 
optimum before deciding it on the merits").  Thus, the Board 
has given proper consideration to whether the evidence of 
record shows entitlement to service connection for any of the 
claimed disabilities on either a direct or secondary service 
connection basis.

The Veteran's service treatment records show that, although 
significant medical attention was paid to a left knee injury 
with recurrent symptomatology (for which service-connection 
is already in effect), there is no suggestion of any symptom 
complaints or medical detection of any significant problems 
involving the right knee, low back, right wrist, or right 
ankle.  There is no medical evidence of disease or injury of 
the Veteran's the right knee, low back, right wrist, or right 
ankle during service.  

The Veteran's December 1968 Medical Board examination report 
indicates that clinical evaluation of all systems and areas 
except for the lower extremities was normal without pertinent 
abnormality.  Specifically, the upper extremities and spine 
were clinically normal.  The lower extremities were noted to 
be abnormal but this refers to the Veteran's left knee 
disability.  There is no suggestion of any right knee 
disability in December 1968 near the end of the Veteran's 
active service or at any other time during service.

Thus, the Veteran's service treatment records strongly 
suggest that neither he nor trained medical professionals 
believed that he had manifestations of any chronic disability 
of the right knee, low back, right wrist, or right ankle 
during active service.  The Veteran has not contended since 
service separation in February 1969 that any such disability 
manifested during service or for many years thereafter.  The 
Board again notes that the Veteran's claim essentially is 
based on secondary service connection rather than direct 
service connection for all of the disabilities currently on 
appeal.

The Board also notes that the post-service evidence in the 
claims file does not show pertinent symptoms or medical 
treatment suggesting any chronic disability of the right 
knee, low back, right wrist, or right ankle until the late 
1990's, around the time the Veteran first filed his service 
connection claims in August 1999.  There is no evidence of 
pertinent symptomatology or diagnosis for several decades 
following service separation in February 1969.  With respect 
to negative evidence, the fact that there was no record of 
any complaint, let alone treatment, involving the Veteran's 
condition for many years is significant.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).

On VA examination in October 2007, the VA examiner noted that 
the Veteran "considers that all of these conditions were 
caused by the service-connected left knee arthoplasty."  The 
VA examiner reviewed the Veteran's claims file, including his 
service treatment records.

With regard to the right wrist, the October 2007 VA 
examination report shows that the Veteran "complains of 
aching when he walks with the cane in the right hand.  He 
does not describe any other symptoms or limitations and he 
does not use any braces or medications for the wrist, the 
wrist feels fine when he is not using the cane."  Further, 
the report indicates that the Veteran "does not recall any 
specific injury to the wrist," and the Veteran recalled 
aching and pain for at least the past ten years.  Physical 
examination revealed "some tenderness in the anatomic snuff 
box" but all ranges of motion were measured to be fully 
normal.  No pain or limitation as found for any of the 
various ranges of motion (active, passive, against 
resistance, or upon repetition), with the exception that 
"there is some pain at the end point [of radial deviation] 
but no fatigue or incoordination with repetitive motion."  
X-rays showed "scapholunate widening consistent with a 
ligamentous injury."  The examiner made a diagnosis of 
"scapholunate ligament injury which is not service-connected 
and not service aggravated and there is no indication in the 
medical records or in the c-file that this was ever an 
injury."  A note amended to this report shows that the RO 
contacted the examiner in October 2007 to request a direct 
clarification as to whether any right wrist disability was 
etiologically related to the left knee disability, and the 
examiner indicated that the right wrist diagnosis was "not 
secondary to nor aggravated by the service connected 
condition of the left knee."  Therefore, this competent 
medical evidence weighs against finding that any current 
right wrist disability is linked etiologically to active 
service or a service-connected left knee disability.

With regard to the right knee, the October 2007 VA 
examination report shows that the Veteran described "that he 
fell the first of the year because the right knee gave way on 
him and it seems to be getting a little bit better with time 
and it is not bothering him too much at this point."  The 
Veteran "uses no braces or other aids but he does use a cane 
secondary to the left knee.  He describes no flare-ups other 
than this one time and this one incident where he fell the 
first of the year."  However, the examiner's physical and 
clinical inspection of the knee revealed no diagnosable 
disability.  The report shows that "there is no effusion, 
the patella tracts in the midline and there is no joint 
tenderness.  He has a negative McMurray's , the knee is 
stable to varus and valgus stress testing and extension and 
30 degrees of flexion.  He has a negative Lachman and a 
negative anterior and posterior drawer.  There are no 
posterior masses..."  and the ranges of motion were found to 
be normal with "no pain, fatigue or incoordination with 
repetitive motion."  Furthermore, "X-rays of the right knee 
are unremarkable."  Based upon the thorough clinical 
examination findings, the VA examiner's impression was 
"normal right knee, normal examination and normal x-rays."

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current right knee 
disability which could be attributed to active service, the 
Board finds that service connection for a right knee 
disability, including as secondary to a service-connected 
left knee disability, is not warranted.

With regard to the low back disability, the VA examiner found 
in October 2007 that the Veteran's head was centered properly 
over his pelvis.  The pelvis was level.  There was normal 
muscular contour  throughout and normal lumbar lordosis.  
Reflex testing revealed no noted abnormality.  There was no 
increased tone and no clonus.  There was normal muscle 
function in all lower extremity groups.  Straight leg raising 
was negative.  The Veteran had an antalgic gait secondary to 
left knee pain.  Taking account of all of these clinical 
findings, together with some noted stiffness and some pain on 
portions of the range of motion testing, and considering the 
x-rays showing "multilevel degenerative disc disease and 
multilevel degenerative facet joint disease," the examiner's 
diagnosis was degenerative disc disease of the lumbar spine.  
The VA examiner concluded that, "The back is not service-
connected or service aggravated and it is not related to the 
total knee arthoplasty on the left side."   Additionally, a 
note appended to the end of the October 2007 report shows 
that, when the examiner was contacted by the RO he clarified 
that the low back disability was "not secondary to nor 
aggravated by the service connected condition of the left 
knee."  Therefore, this competent medical evidence weighs 
against finding that any current low back disability is 
linked etiologically to active service or to a service-
connected left knee disability.

With regard to the right ankle, the October 2007 VA 
examination report shows that the Veteran "complains of 
right ankle pain with prolonged walking but he does not 
describe any catching, locking, giving way, or swelling but 
he does describe some intermittent numbness and tingling in 
both of the feet on and off for the past 4-5 years."  
Further, "[i]f he is  not walking, he has no symptoms in the 
ankle and he uses no braces for the ankle and he is taking no 
medications for the ankles.  He has not had any previous 
treatment for the ankle.  He describes no flare-ups...."  
Clinical examination of the right ankle revealed "a normal 
appearing joint" with "some crepitus with range of motion" 
but "stable in all planes."  There was "some medial sided 
joint line tenderness to palpation."  X-ray of the right 
ankle revealed "[n]o fracture or dislocation, the mortis is 
intact, small bony fragments adjacent to the medial malleolus 
which may represent old trauma.  There is no acute 
fracture."  In light of the clinical findings, the examiner 
diagnosed "mild degenerative joint disease with 
posttraumatic arthritis, right ankle."  The VA examiner 
concluded that, "The right ankle is not service-connected 
and not aggravated by the left knee."  Additionally, a note 
appended to the end of the October 2007 report shows that 
when the examiner was contacted by the RO he further 
clarified that the right ankle disability is "not secondary 
to nor aggravated by the service connected condition of the 
left knee."  Therefore, this competent medical evidence 
weighs against finding that any current right ankle 
disability is linked etiologically to active service or to a 
service-connected left knee disability.

The Board finds that the October 2007 VA examination report 
is highly probative in this case.  The medical examiner 
presents competent medical conclusions reflecting review of 
the claims file, detailed discussion of the history of the 
pertinent pathologies and the Veteran's report of symptoms, 
and current clinical findings from direct inspection.  This 
VA examination report is probative in presenting medical 
conclusions that the Veteran's currently diagnosed right 
ankle, right wrist, and back disabilities are not related 
etiologically to active service or to the service-connected 
left knee disability.  The VA examination report also is 
probative in showing that the Veteran does not have any 
current chronic right knee disability which could be 
attributed to active service.  There is no other medical 
opinion of record nor other competent evidence contrary to 
the medical findings of the October 2007 VA examination 
report.  Thus, this most probative evidence of record shows 
that the Veteran does not have a diagnosed chronic right knee 
disability, and the Veteran's current disabilities of the 
right ankle, right wrist, and back were not caused or 
aggravated during active service, including as secondary to a 
service-connected left knee disability.

The Board observes that a September 2003 VA examination 
report also contains competent medical impressions pertinent 
to this appeal.  In this regard, the September 2003 VA 
examination report discusses the Veteran's description of "a 
history of bilateral ankle problems dating back several 
years."  Some description of left ankle symptom history 
follows with a comment that "he states that his right ankle 
is actually worse than his left ankle today."  This report 
indicates that the Veteran has "a one-year history of back 
pain" with some weakness and diminished sensation in his 
lower extremities, but he "has never been assessed for his 
back or feet problems."  After clinical inspection and x-ray 
examination, the VA examiner opined that "there is no likely 
association between the Veteran's complaints of bilateral 
ankle arthritis as well as numbness in his feet as related to 
his left total knee arthoplasty."  This competent  medical 
opinion, presented following discussion of the reported 
symptoms and clinical findings, weighs against the claim to 
the extent that it indicates that the Veteran's right ankle 
disability is not associated etiologically with the service-
connected left knee disability.  The September 2003 VA 
examination report also suggests that the VA examiner did not 
believe that any back disability was associated etiologically 
with the service-connected left knee disability.

The Board also has considered whether the Veteran's VA 
treatment records present any evidence otherwise supporting 
any of the claims on appeal.  The Board acknowledges that 
multiple VA treatment reports document that the Veteran fell 
in June 2007 with reference to a significant right bicep 
injury and a "right knee strain."  No chronic disability of 
the right knee was diagnosed, however.  Nor do any of these 
VA treatment records otherwise suggest a chronic disability 
of the right ankle, right wrist, or back was caused or 
aggravated by the service-connected left knee disability.  
The October 2007 VA examination finding that there is no 
current chronic right knee disability is more recent than the 
June 2007 incident.  Thus, the October 2007 VA examination 
finding shows that no chronic right knee disability resulted 
from the Veteran's June 2007 fall.  In any event, the VA 
treatment records do not indicate that any pertinent chronic 
disability was caused or aggravated by the Veteran's service-
connected left knee disability.

The probative competent evidence is against finding any 
causal link between the Veteran's active service and his 
currently diagnosed disabilities of the right ankle, right 
wrist, or back.  The probative competent evidence is against 
finding any causal link between the Veteran's service-
connected left knee disability and his currently diagnosed 
disabilities of the right ankle, right wrist, or back.  The 
probative evidence shows that the Veteran has no current 
diagnosed chronic right knee disability.  The Board is 
presented with an evidentiary record which weighs against a 
finding of service connection for the disabilities discussed 
in this analysis on any basis.  The Board finds that the 
contemporaneous evidence of service, current medical 
opinions, and the absence of documentation of pertinent 
symptoms or treatment for many years following service are 
probative in showing that none of the disabilities on appeal 
were incurred during service or as a result of service-
connected disability.  For these reasons, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of service connection for a right knee 
disability, a low back disability, a right wrist disability, 
and for a right ankle disability, each including as secondary 
to a service-connected left knee disability.

The Board acknowledges that the Veteran has contended that he 
suffers from chronic right knee, low back, right wrist, and 
right ankle disabilities which are related to active service 
or to his service-connected left knee disability.  Medical 
evidence generally is required to address questions requiring 
medical expertise.  Lay assertions do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions may 
serve to support a claim, however, by demonstrating the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has considered the Veteran's 
June 2009 hearing testimony.  In this case, however, the 
competent contemporaneous medical evidence from service shows 
that the Veteran did not suffer any of the claimed 
pathologies during service, particularly when viewed in the 
light of the recent expert medical opinions of record.  The 
competent medical evidence also shows that no current right 
ankle, right wrist, right knee, or back disability has been 
caused or permanently aggravated by his service-connected 
left knee disability.  The lay testimony, considered together 
with the probative and contemporaneous medical evidence, 
supports finding that service connection is not warranted for 
any of the Veteran's claimed disabilities on a direct or a 
secondary service connection basis.  As the preponderance of 
the evidence is against the Veteran's claims, the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to service connection for a right knee 
disability, including as secondary to service-connected left 
knee disability, is denied.

Entitlement to service connection for a low back disability, 
including as secondary to service-connected left knee 
disability, is denied.

Entitlement to service connection for a right wrist 
disability, including as secondary to service-connected left 
knee disability, is denied.

Entitlement to service connection for a right ankle 
disability, including as secondary to service-connected left 
knee disability, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


